851 F.2d 1500
271 U.S.App.D.C. 273
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Peter James ATHERTON, Appellant,v.ATTORNEY GENERAL OF THE UNITED STATES, et al.
No. 86-5157.
United States Court of Appeals, District of Columbia Circuit.
May 18, 1988.

Before MIKVA, D.H. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case came to be heard on the record on appeal from the United States District Court for the District of Columbia and briefs were filed by the parties.  The issues have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  On consideration of the issues, it is


2
ORDERED and ADJUDGED that the district court's memorandum order, filed January 31, 1986, be affirmed.  There are no genuine issues of material fact that suggest unlawful discharge;  therefore, the district court was correct in granting summary judgment for appellee.   See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.